                            UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF FLORIDA
                                 FORT MYERS DIVISION

DANIEL C. SPEARS, JR.,

               Plaintiff,

v.                                                  Case No: 2:18-cv-286-FtM-38MRM

SHK CONSULTING AND
DEVELOPMENT, INC. and DAVID B.
NIRENBERG,

              Defendants.
                                          /

                                         ORDER1

       Before the Court is the parties’ Stipulation of Dismissal. (Doc. 50). The parties

seek to dismiss Plaintiff’s Infringement by Equivalents claim under Federal Rule of Civil

Procedure 41. (Doc. 50). For the following reasons, the parties’ stipulation is ineffective.

       Federal Rule of Civil Procedure 41(a)(1)(A) allows a plaintiff to dismiss an action

without a court order by filing “a notice of dismissal before the opposing party serves

either an answer or a motion for summary judgment” or “a stipulation of dismissal signed

by all parties who have appeared.” Rule 41 allows a party to dismiss an action, but it

does not allow a plaintiff to dismiss a portion of its lawsuit against a party. Perry v.

Schumacher Group of Louisiana, 891 F.3d 954, 958 (11th Cir. 2018). It is thus the wrong


1Disclaimer: Documents filed in CM/ECF may contain hyperlinks to other documents or
websites. These hyperlinks are provided only for users’ convenience. Users are
cautioned that hyperlinked documents in CM/ECF are subject to PACER fees. By
allowing hyperlinks to other websites, this Court does not endorse, recommend, approve,
or guarantee any third parties or the services or products they provide on their websites.
Likewise, the Court has no agreements with any of these third parties or their websites.
The Court accepts no responsibility for the availability or functionality of any hyperlink.
Thus, the fact that a hyperlink ceases to work or directs the user to some other site does
not affect the opinion of the Court.
procedural mechanism to dismiss a particular claim against a party. Instead, a plaintiff

may eliminate particular claims by amending the complaint. See Campbell v. Altec

Industries, Inc., 605 F.3d 839, 841 n.1 (11th Cir. 2010) (noting that a plaintiff may

eliminate particular claims and issues under Federal Rule of Civil Procedure 15(a)).

       Here, the parties seek to dismiss one claim amongst many. (Docs. 31; 50). Such

a stipulation under Rule 41 is ineffective. If the Plaintiff wishes to eliminate an individual

claim, he may seek leave to do so under Federal Rule of Civil Procedure 15(a).

       Accordingly, it is now

       ORDERED:

       The parties’ Stipulation of Dismissal (Doc. 50) is DENIED without prejudice.

       DONE and ORDERED in Fort Myers, Florida this 9th day of October 2018.




Copies: All Parties of Record




                                              2
